Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The amendments made in the claims have addressed the claim objections of claims 18, 21-25 and 29 and therefore withdrawn. As per the Applicant’s response dated 10/04/2021, the 112(f) claim interpretation for claims 26-30 is acknowledged by the Applicant and therefore no action is taken to overcome it. The amendments made in the independent claims have addressed the 112(a) written description rejection. After careful review of the amendments the Examiner believes the amendments have overcome the 112(a) rejection, although, initially in the Advisory Action the Examiner thought the determination of the maximum value between the CTU size and a predetermined value may have created an indeterminate situation.

Allowable Subject Matter
Claims 1, 4-9, 12-18, 21-26, 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of video decoding comprising: decoding a first syntax element for a size of a coding tree unit (CTU); decoding a second syntax element for a width of elements of a subpicture identifier grid; decoding a third syntax element for a height of the elements of the subpicture identifier grid; decoding a fourth syntax element for a grid index for a subpicture; determining a maximum value between the size of the CTU and a predetermined value; when the predetermined value equals the maximum value, determining a number of 
The reference of Chen et al. (US PGPub 2021/0044838 A1) teaches a video decoding method where it teaches decoding the first, second, third and fourth syntax elements to parse size, width, height and index of the subpicture grid identifier, It also teaches that when the width and the height of the CTU is less than a predetermined width and height value respectively, it determines a number of columns and number of rows respectively in the subpicture grid identifier. It also teaches determining the location of the subpicture based on the grid index, the number of columns and number of rows before decoding the subpicture. But it fails to teach determining a maximum value between the size of the CTU and a predetermined value and determining the number of columns and number of rows based on the predetermined value being the maximum value. The reference of Kim et al. (“Block Partitioning Structure in the HEVC Standard”), in the same field of endeavor, teach memory allocation based on the CTU size, but fails to teach the limitation of determining a maximum value between the size of the CTU and a predetermined value and determining the number of columns and number of rows based on the predetermined value being the maximum value. As a result, Chen et al. alone or in combination with Kim et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 9, which is a device claim of the corresponding method claim 1, independent claim 18, which is a CRM claim of the corresponding method claim 1, and independent claim 26, which is another device claim of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2485